DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Para. 0031 refers to vias 18, but appear to be discussing vias 28.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al. (US Pub. 2008/0111222).
Regarding independent claim 1, Sheridan teaches a semiconductor package (Fig. 2; para. 0031+) comprising: 
a substrate (208) comprising: 
alternating conducting layers (240) and dielectric layers (242) (para. 0032); 
a first active electronic component (204) disposed on an external surface of the substrate (para. 0031); 
a second active electronic component (202) at least partially embedded within the substrate (para. 0031); 
a first interconnect region formed from a plurality of interconnects between the first active electronic component and the second electronic component (para. 0039); 
a second interconnect region formed from a plurality of interconnects (226/228) between the first active electronic component and the substrate (para. 0035); and 
a third interconnect region formed from a plurality of interconnects (214/218) between the second active electronic component and the substrate (para. 0034).
Re claim 11, Sheridan teaches wherein the third interconnect region is formed from wires (214) between the substrate and the second active electronic component (para. 0034).

Claim(s) 1, 3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teh et al. (US Pub. 2013/0277865).
Regarding independent claim 1, Teh teaches semiconductor package (Figs. 2A, 2B; para. 0015-0018) comprising: 
a substrate (205) comprising: 
alternating conducting layers (215, 216) and dielectric layers (not labeled) (para. 0015); 
a first active electronic component (220) disposed on an external surface of the substrate (para. 0016); 
a second active electronic component (210) at least partially embedded within the substrate (para. 0015); 
a first interconnect region formed from a plurality of interconnects (235/240/245) between the first active electronic component and the second electronic component (para. 0016); 
a second interconnect region formed from a plurality of interconnects (225) between the first active electronic component and the substrate (para. 0016); and 
a third interconnect region formed from a plurality of interconnects (217) between the second active electronic component and the substrate (para. 0015).
Re claim 3, Teh teaches wherein the interconnects of the first region comprise: 
solder balls (240) connected to a bottom surface of the first active electronic component (para. 0016); and 
vias (235) connected to a top surface of the second active electronic component (para. 0016 – please note that Applicant’s “vias 28” (see para. 0031 of original specification) read on what is more commonly referred to in the art as “pillars” or “columns”), 
wherein the solder balls and vias are connected to each other (Fig. 2A).
Re claim 12, Teh teaches wherein the first active electronic component is a first silicon die (para. 0004 teaching that an IC chip is also known as a silicon chip).
Re claim 13, Teh teaches wherein the second active electronic component is a second silicon die (para. 0004 teaching that an IC chip is also known as a silicon chip).

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawk (US Pub. 2014/0042601).
Regarding independent claim 1, Hawk teaches a semiconductor package (Fig. 4; para. 0029 and para. 0016+) comprising: 
a substrate (410) comprising: 
alternating conducting layers (415) and dielectric layers (not labeled) (para. 0029); 
a first active electronic component (105) disposed on an external surface of the substrate (Fig. 4; para. 0016); 
a second active electronic component (110) at least partially embedded within the substrate (para. 0029); 
a first interconnect region formed from a plurality of interconnects (unlabeled solder balls, pads) between the first active electronic component and the second electronic component (refer to Fig. 4); 
a second interconnect region formed from a plurality of interconnects (125, 425, etc) between the first active electronic component and the substrate (refer to Fig. 4); and 
a third interconnect region formed from a plurality of interconnects (unlabeled solder balls, pads, 120, 430 etc.) between the second active electronic component and the substrate (refer to Fig. 4).
Re claim 6, Hawk teaches wherein the third interconnect region is formed from an interposer (115; para. 0016-0018) comprising: 
a top surface (refer to Fig. 4); 
a bottom surface (refer to Fig. 4); 
a fourth interconnect region between the interposer and the substrate (refer to Fig. 4), 
wherein a first portion of the bottom surface is connected to the interconnects of the third interconnect region; and a second portion of the bottom surface is connected to the interconnects of the fourth interconnect region (refer to Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US Pub. 2008/0111222).
Re claims 4 and 5, While Sheridan does not explicitly disclose “wherein the first interconnect region comprises about 2% to about 15% of a surface area of the first active electronic component” or “wherein the second interconnect region comprises about 85% to about 95% of a surface area of the first active electronic component”, Sheridan does teach wherein the overlap portion 238 (para. 0039) is adjustable and is a result effective variable; that is, the amount of overlap has an effect on moisture sensitivity (para. 0042), ease of forming connections (para. 0053-0055), and package size, cost, and performance (para. 0059). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed limitations through routine optimization (MPEP 2144.05, II).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US Pub. 2008/0111222) in view of Goodman et al. (US Pat. 5,519,176).
Re claim 2, Sheridan is silent with respect to a specific dielectric material of the substrate.
Goodman teaches a similar substrate wherein the dielectric material is a polyimide, a bismaleimide-triazine (BT) resin, or an epoxy resin (Col. 3 lines 38-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to use one of these materials as the substrate material of Sheridan because the selection of a known material based on its suitability for its intended is considered prima facie obviousness (MPEP 2144.07).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US Pub. 2008/0111222) in view of Jeng et al. (US Pub. 2013/0087920).
Re claim 14, Sheridan is silent with respect to the pitch of the interconnects of the first region.
Jeng teaches wherein interconnects having a pitch within the claimed range of “from about 20 microns to about 80 microns” is known in the art (Table 2, Table 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the first region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a primal facie case of obviousness exists (MPEP 2144.05, I).
Re claim 15, Sheridan is silent with respect to the pitch of the interconnects of the first region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 40 microns to about 65 microns” is known in the art (Table 2, Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the first region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).
Re claim 16, Sheridan is silent with respect to the pitch of the interconnects of the second region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 85 microns to about 350 microns” is known in the art (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the second region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).
Re claim 17, Sheridan is silent with respect to the pitch of the interconnects of the second region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 100 microns to about 300 microns” is known in the art (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the second region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teh et al. (US Pub. 2013/0277865) in view of Jeng et al. (US Pub. 2013/0087920).
Re claim 18, Teh is silent with respect to the pitch of the interconnects of the third region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 85 microns to about 350 microns” is known in the art (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the third region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).
Re claim 19, Teh is silent with respect to the pitch of the interconnects of the third region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 100 microns to about 300 microns” is known in the art (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the third region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hawk (US Pub. 2014/0042601) in view of Kasuya et al. (US Pub. 2009/0115050).
Re claim 7, Hawk is silent with respect to thermal vias.
Kasuya teaches an interposer (Fig. 6) including a plurality of thermal vias (127) extending from the bottom surface of the interposer to the top surface of the interposer (para. 0070-0072).
It would have been obvious to one of ordinary skill in the art at the time of filing to include thermal vias in the interposer of Hawk for the advantage of providing heat dissipation.
Re claim 8, The combination of Hawk in view of Kasuya teach wherein the thermal vias are positioned over the second active electronic component. Because Hawk teaches the interposer to be above the second active electronic component, an interposer with the addition of thermal vias would result in having the thermal vias positioned over the second active electronic component.
Re claims 9 and 10, While Hawk in view of Kasuya does not explicitly disclose “wherein the thermal via is disposed over a surface area of the second active electronic component ranging from about 25% to 50% of the surface area of the second active electronic component” or “wherein the thermal via is disposed over a surface area of the second active electronic component ranging from about 25% to 35% of the surface area of the second active electronic component”, Kasuya does teach that the amount of surface area taken up by the vias is a result effective variable (Figs. 5, 6; para. 0079-0085); that is, the amount would have an effect on the efficiency of heat dissipation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed limitations through routine optimization (MPEP 2144.05, II).

Claims 20 rejected under 35 U.S.C. 103 as being unpatentable over Hawk (US Pub. 2014/0042601) in view of Jeng et al. (US Pub. 2013/0087920).
Regarding independent claim 20, Hawk teaches a semiconductor package (Fig. 4; para. 0029 and para. 0016+) comprising: 
a substrate (410) comprising: 
alternating conducting layers (415) and dielectric layers (not labeled) (para. 0029): 
a first active electronic component (105) disposed on an external surface of the substrate (Fig. 4; para. 0016); 
a second active electronic component (110) at least partially embedded within the substrate (para. 0029); 
a first interconnect region formed from a plurality of interconnects (unlabeled solder balls, pads) between the first active electronic component and the second electronic component (refer to Fig. 4);  
a second interconnect region formed from a plurality of interconnects (125, 425, etc) between the first active electronic component and the substrate (refer to Fig. 4); and 
a third interconnect region formed from a plurality of interconnects (unlabeled solder balls, pads, 120, 430 etc.) between the second active electronic component and the substrate (refer to Fig. 4).
Hawk is silent with respect to the pitch of the interconnects of the first region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 20 microns to about 80 microns” is known in the art (Table 2, Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the first region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).
Hawk is silent with respect to the pitch of the interconnects of the second region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 85 microns to about 350 microns” is known in the art (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the second region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).
Hawk is silent with respect to the pitch of the interconnects of the third region.
Jeng teaches wherein the interconnects having a pitch within the claimed range of “from about 85 microns to about 350 microns” is known in the art (Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the pitch of the interconnects of the third region within the claimed range because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05, I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816